DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-17 are objected to because of the following informalities:  in line 17 of claim 1 the phrase “the friction disc experience thinning” should be changed to --the friction disc experiencing thinning--.  A similar issue exists in claim 13.  Also, claim 5 depends from claim 4; however, in paragraph [0004] of the instant published application, the specification reads as if the first angle being a tolerance of about one degree to about three degrees of the second angle is a different embodiment from the first angle being equal to the second angle and not a combined embodiment as claim 5 depending from claim 4 suggests.  Appropriate correction is required.  The remaining claims are objected to due to their dependency from one of claims 1 and 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re: claims 1 and 13.  The phrase “wear surface of the friction disc” first recited in line 14 of claim 1 is indefinite in light of the fact that a plurality of friction discs was previously recited.  A similar issue exists in claim 13.  Also, the phrase “of the friction disc” first recited in line 11 of claim 1 is indefinite since a plurality of friction discs is also recited.  It is unclear whether Applicant intends to refer back to only one of the friction discs or to refer back to the previously recited plurality of discs.  A similar issue exists in claim 13.
Re: claim 13.  The phrase “each of the plurality of friction discs” recited in line 15 is indefinite in light of the fact that only a single friction disc was previously recited in line 13 of claim 13.  As best understood, Examiner suggests reciting --at least one friction disc-- and later --wherein the at least one friction disc comprises a plurality of friction discs--.
Re: claim 17.  The phrase “the friction disc” is indefinite since it is unclear whether Applicant intends to refer back to the friction disc earlier recited or one of the plurality of friction discs earlier recited. Also the phrases “a first wear surface” and “a second wear surface” are indefinite.  It is unclear whether the first and second wear surfaces of claim 17 are intended to be the same or different from the first and second wear surfaces recited in claim 13. 
The remaining claims are indefinite due to their dependency from one of claims 1, 13, and 18. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments overcome the previously presented art and double patenting rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb

/MELODY M BURCH/Primary Examiner, Art Unit 3657